Citation Nr: 1622001	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  12-15 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to an initial evaluation greater than 10 percent for decreased sensation of the right cheek, left cheek and left neck (previously diagnosed as injury to the seventh cranial nerve), associated with scar as residual recurrent malignant melanoma of right cheek, including on an extraschedular basis under 38 C.F.R.               § 3.321(b)(1).  

2. Entitlement to a separate compensable initial evaluation for decreased sensation of the left shoulder and left upper arm.

3. Entitlement to service connection for earaches, as secondary to the service-connected disability of scar as residual recurrent malignant melanoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to February 1989. 

This case is before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Los Angeles, California.  A Travel Board hearing was held March 2016.  The Veteran's representative raised the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) for service-connected neurological disability, and so the Board amends the issue.

Previously the issue of decreased sensation of the face and neck, and left shoulder/upper arm were all one claim, as certified to the Board.  However,                  the Board will now bifurcate this matter into two claims.  Recent VA examination suggests that the face region, and left upper extremity, likely involve different nerve groups.  The VA rating schedule technically allows separate ratings for more than one cranial nerve injury for non-overlapping symptoms, and so there is to consider potential of separate additional compensation from splitting up the claim.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Apart from the issues now on appeal, the Veteran's post-operative residuals of malignant melanoma also have been evaluated for scars, and the Board notes that the Veteran, in May 2016, filed Notice of Disagreement (NOD) with the March 2016 RO rating decision that reorganized how his scars were evaluated, in the process changing some of the Diagnostic Codes applied, this being under 38 C.F.R. § 4.118.  Whereas normally this claim would be remanded to the Regional Office for issuance of a Statement of the Case (SOC), the Veteran clearly indicated he wanted an RO Decision Review Officer (DRO) to consider the matter, not the Traditional Appeals process in furtherance of an appeal to the Board.  The claim will be appropriately reviewed at the Regional Office level.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Review of the records reveals this case must be remanded to address more thoroughly the compensable service-connected impairment.  The Board is primarily concerned with clarifying existing VA Compensation and Pension examination findings.  

Regarding the claim of increased rating for decreased sensation of bilateral cheek area, left neck, the Board needs to more clearly know what is the affected cranial nerve.  To properly rate the Veteran's neurological condition the specific affected nerve group is essential, and right now there are highly conflicting assessments.  Since the effective date service connection was granted, and as a February 2014 Compensation and Pension examiner and some other medical providers appear to agree, the neurological problem in question stemmed from Seventh cranial nerve injury.  But the October 2015 examiner (QTC independent physician examiner) propounds that the Fifth (Trigeminal) nerve is the correct nerve.  It is possible that more than one nerve is involved, and to the extent different functions are at issue, further development is indicated.  The judgment call here is relevant.  There is substantive difference between rating criteria for the Seventh and Fifth cranial nerves (See 38 C.F.R. § 4.124a, Diagnostic Codes 8205, 8207), not to mention, because the October 2015 examiner focused on the Fifth cranial nerve exclusively he may have been more apt to consider it "mild" whereas there are other reports suggesting a worse disability.  To address the issue, another neurological examination is needed.

As to the second claim on appeal for service connection for earaches, as due to resection of basil cell carcinoma on the left ear, during February 2014 VA examination the Veteran reported earaches but physically was entirely normal, and the examiner concluded the condition was asymptomatic.  Though that seems to effectively rule out a current disability, not so given the Veteran's recent hearing testimony that what he experiences is less of a structural or outwardly observable problem, more neurological dysfunction with pain beginning in the ear spreading throughout the head.  He also indicated belief that the nerves being severed created this strong sensitivity in the left ear region, which had been getting progressively worse.  The Veteran's competent assertions must be duly considered pending another medical inquiry.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Re-examination is then warranted.

On remand, the RO should also independently adjudicate the claim of whether            the Veteran warrants a separate additional rating for decreased sensation of the left shoulder and left upper arm.  Again, this question is distinct from evaluating the face and neck.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records and associate those records with the Veterans Benefits Management System (VBMS) electronic claims file.

2. Schedule the Veteran for a VA examination with a neurologist.  The VBMS electronic claims folder, and "Virtual VA" database must be provided to and reviewed by the examiner in conjunction with the examination.   All indicated tests and studies should be performed, and all findings should be set forth in detail.

First, the VA examiner should state all present signs, symptoms and manifestations of the Veteran's service-connected decreased sensation of the right cheek, left cheek and left neck, but crucial to this process, identify the exact nerve injury -- whether the Fifth (Trigeminal) cranial nerve, or the Seventh cranial nerve.  Note review of the prior conflicting opinions on this subject (February 2014, and October 2015 VA examiners).  If both nerve groups are affected, state this.  The examiner should articulate the functional impairment of the nerve injury.  

The examiner is next requested to provide a similar determination for service-connected decreased sensation of the left shoulder and left upper arm, providing discussion of all signs, symptoms and manifestations of any functional nerve impairment.  Confirm the cranial nerve affected.  Provide an assessment as to severity of nerve injury.

Then finally determine if there is a current disability associated with severe earaches, considering likelihood of neurological pathology, whereas, prior examination of the ears in February 2014 focused on looking for outwardly visible disability.  Provided a disability is identified, then opine as to whether it is at least as likely as not (50 percent or greater probability) that the diagnosed condition is secondarily related to removal of skin cancer, being either initially caused by the skin cancer/removal procedure, or chronically aggravated by the same process.

The examiner is requested to give a detailed rationale for all opinions provided.  If on any question the examiner is unable to provide a definitive opinion without resort to speculation, then state why this is so.

3. Then review the claims file. If the directives specified in this remand have not been implemented, take proper corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

4. Then readjudicate the matter on appeal based upon all evidence of record.  For considering the increased rating claims, adjudicate entitlement to an extraschedular rating entitlement (considering together the service-connected conditions of decreased sensation of the face and left neck, and decreased sensation of the left shoulder and upper arm).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

